REASONS FOR ALLOWANCE

The terminal disclaimer filed on June 23, 2022 disclaims the terminal portion of any patent granted on this application which would extend beyond the expiration dates of any patents that issue from Application Nos. 17/003,664 and 17/012,884. The terminal disclaimer is acceptable and has been recorded. Accordingly, the prior double patenting rejections have been overcome.

The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Chen et al.”
US Publication No. 2009/0175580 A1

“Halbach et al. ‘380”
EP Publication No. 1 006 380 A1

“Halbach et al. ‘469”
GB Publication No. 2 344 469 A

“Halbach et al. ‘619”
EP Publication No. 1 006 619 A2

“Koreeda et al.”
US Publication No. 2011/0243508 A1

“Legler et al.”
US Publication No. 2008/0089650 A1

“Lichoulas et al.”
US Publication No. 2015/0219857 A1

“Luther et al.”
US Publication No. 2006/0269194 A1

“Moore et al.”
US Publication No. 2009/0148106 A1

“O’Brien”
US Patent No. 4,896,939

“Powell”
US Publication No. 2010/0061681 A1

“Robin et al.”
US Patent No. 5,134,679

“Sawara et al.”
JP Publication No. S59-075218 A (with translation)

“Shimazu et al.”
US Publication No. 2011/0293223 A1

“Theis et al.”
EP Publication No. 1 337 883 B1

“Wong et al.”
US Publication No. 2009/0220200 A1



See the discussion of Halbach et al. ‘380, Chen et al. and Koreeda et al. in item 37 (pp. 14-16) of the prior Office action mailed on January 26, 2022.

See the discussion of Halbach et al. ‘619, Luther et al. and Legler et al. in item 38 (pp. 16-18) of the prior Office action mailed on January 26, 2022.

See the discussion of Powell, Halbach et al. ‘619, Luther et al. and Legler et al. in item 39 (pp. 18-21) of the prior Office action mailed on January 26, 2022.

See the discussion of Halbach et al. ‘469, Lichoulas et al., Moore et al., O’Brien, Robin et al., Shimazu et al., Sawara et al., Theis et al. and Wong et al. in the Pertinent Prior Art section of the prior Office action mailed on January 26, 2022.

Claims 20 and 24-29 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claims 20, 26 and 27 are allowed because the cited prior art fails to teach a fiber optic connection system, as defined in each of these claims, including a coupler slidably movable relative to a port of an adapter and configured to retain a fiber optic connector in the port, the coupler being spring biased toward a coupling position, and a ramp arrangement for automatically moving the slidable coupler against the spring bias from the coupling position to a non-coupling position when the fiber optic connector is being inserted into the port, wherein the spring bias returns the slidable coupler to the coupling position once the connector has been fully inserted into the port.

Claims 24 and 25 are allowed because of their dependency from claim 20.

Claim 26 is allowed for the reasons given above. Further, claim 26 is allowed because the cited prior art fails to teach the claimed slidable coupler including a release tab that is pressed to move the coupler against the spring bias from the coupling position to the non-coupling position. The claimed “tab” is interpreted to have its ordinary meaning, i.e., a flap or strip of material attached to and/or projecting from a structural element (i.e., the claimed slidable coupler) and used to manipulate it.

Claims 28 and 29 are allowed because of their dependency from claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail1 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Ann Spahn, can be reached at 571-27-7731.

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/  
	Russell D. Stormer
	Patent Reexamination Specialist, Art Unit 3993

	/GAS/
	Gay Ann Spahn
	Supervisory Patent Reexamination Specialist, Art Unit 3993





    
        
            
        
            
    

    
        1 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.